Citation Nr: 9923729	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for a stomach 
condition.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for peripheral 
neuropathy.  

6.  Entitlement to an earlier effective date for an increased 
rating for post-traumatic stress disorder (PTSD).  

7.  Entitlement to an earlier effective date for a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son 


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1968, including one year in the Republic of Vietnam.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The RO denied service connection for residuals of a low back 
injury by rating decision in July 1985.  The RO notified the 
appellant by letter dated July 15, 1985; the appellant did 
not appeal.  The RO denied service connection for 
degenerative joint and disc disease of the thoracic spine by 
rating decision in November 1987.  The RO notified the 
appellant by letter dated November 23, 1987; the appellant 
did not appeal.  The appellant submitted a claim to reopen 
service connection for a back condition.  The Board referred 
this issue to the RO for appropriate action in the July 1997 
decision.  The RO did not address this issue.  It is again 
referred to the RO for appropriate action.  

The Board denied service connection for a right wrist 
disorder and a right shoulder disorder in the July 1997 
decision.  The veteran's representative submitted a claim to 
reopen service connection for a right wrist disorder and a 
right shoulder disorder.  This issue has not been adjudicated 
by the RO.  It is referred to the RO for appropriate action.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 1999, the RO notified the veteran that he had 90 days 
to request a new hearing, change his representative, or 
submit additional evidence without needing good cause.  
38 C.F.R. § 20.1304(c) (1998).  In the August 1999 informal 
brief in support of the claim, the veteran's representative 
requested a new hearing before a hearing officer at the RO.  
38 C.F.R. § 20.700(a) (1998).  This request for a new hearing 
falls within 90 days of the notice to the veteran.  

The veteran has indicated that his in-service and post-
service medical records are not complete.  In his April 1991 
statement, he reported that he was treated for muscle pain 
and stomach problems during active service while at Fort 
Belvoir, Virginia.  

In February 1994 the veteran stated that this may have been 
at Walter Reed Army Medical Center in Washington, D.C.  In 
March 1994, the RO requested the National Personnel Records 
Center (NPRC) to search for these records.  The NPRC 
responded that the veteran's service medical records had 
previously been furnished to the RO in July 1969.  There is 
no indication that the RO or the NPRC requested the records 
from those facilities or any other alternate record source.  

In his April 1991 statement, the veteran also stated that he 
had received ongoing treatment for his problems since 1968 at 
the VA Medical Center in Albuquerque, New Mexico.  The RO 
requested the veteran's treatment records from that facility.  
Although the RO obtained VA treatment records from that 
facility, which date as early as December 1984, there is no 
certification that there are no other records.  

In a January 1985 statement, the veteran reported that his 
treating physician felt that the veteran's kidney disease may 
have been caused by Agent Orange exposure.  During the 
October 1987 VA examination, the veteran stated a physician 
has treated him continuously for psychiatric problems since 
1972.  The veteran also testified that a private physician 
had treated him for a chronic skin disease during his initial 
post-service year.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render a 
claim plausible, and therefore well grounded, VA has the duty 
to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

In this case, the appellant has indicated that there is 
evidence that would render his service connection claims 
plausible and therefore well grounded.  

The veteran filed an informal claim for service connection 
for a nervous condition in May 1985.  The RO obtained a copy 
of the veteran's October 1984 Agent Orange protocol 
examination.  The veteran complained of nervousness and 
difficulty sleeping and the examiner included anxiety 
neurosis in the veteran's problem list.  

In July 1985, the RO denied service connection for anxiety 
neurosis.  The RO notified the veteran of that decision by 
letter dated July 15, 1985.  The veteran did not appeal that 
decision.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).  
Instead, the veteran pursued a claim for non-service-
connected disability pension.  

The veteran filed an informal claim for service connection 
for several physical disorders and a claim for an increased 
rating for his service-connected right finger fracture 
residuals in March 1987.  In August 1987, the veteran 
submitted copies of VA medical records and requested 
consideration of these records in order to obtain an increase 
in disability.  In November 1987, the RO denied service 
connection for several physical disorders and the increased 
rating claim, but granted entitlement to non-service-
connected disability pension pending receipt of income 
information.  The RO notified the veteran of the benefits 
payable in May 1988.  

In March 1989, the RO received a letter of the veteran that 
was forwarded to the VA by a congressman.  This letter 
included reference to service-related problems, which 
included flashbacks and insomnia.  The RO notified the 
congressman that claims for service connection for the 
disabilities, including a nervous condition, had previously 
been denied.  On March 30, 1989, the veteran submitted an 
informal claim for service connection for PTSD.  He included 
medical reports, which contain a diagnosis of atypical 
anxiety disorder with PTSD.  He also included a medical 
opinion indicating that the veteran was totally disabled by 
renal disease and significant psychosocial problems including 
PTSD.  

In May 1989, the RO denied service connection for PTSD.  The 
veteran filed his notice of disagreement in June 1989.  The 
RO issued a statement of the case in August 1989 and the 
veteran perfected his appeal by filing his VA Form 1-9 in 
September 1989.  Following additional development, the RO 
granted service connection for PTSD in a June 1990 rating 
decision.  The RO assigned a 10 percent disability rating, 
effective March 30, 1989.  The RO notified the veteran of 
this decision by letter dated July 29, 1990.  The veteran did 
not submit a notice of disagreement within one-year from the 
date that the RO mailed notice of the decision to him.  

On January 9, 1991, the veteran's representative submitted 
copies of progress notes from the Vet Center that are dated 
from March 1990 to December 1990.  The representative stated 
that the enclosures were "[s]ubmitted for consideration 
of increased evaluation of SC PTSD."  In February 1991, the 
RO denied entitlement to an increased rating for PTSD and 
notified the veteran of that decision by letter dated March 
13, 1991.  

In March 1991, the representative also filed informal claims 
for service connection for Agent Orange-related disabilities 
on the veteran's behalf.  The RO deferred consideration of 
these claims in a July 1991 rating decision, but notified the 
veteran by letter that his claim for an increase in service-
connected PTSD remained denied.  

In August 1991, the RO received an authorization form of the 
veteran that was forwarded to the VA by a senator.  This 
authorization form includes statements from the veteran 
explaining problems encountered in obtaining additional 
disability compensation for his hand and for service 
connection for several disabilities.  The veteran also stated 
that his representative had assisted him in obtaining a 10 
percent rating for PTSD and they were continuing to help him 
but the answer was always a denial.  

On February 21, 1995, the RO received the veteran's informal 
claim for an increased rating for PTSD.  

In January 1996, the RO denied the claim for an increased 
rating for PTSD.  The veteran filed a notice of disagreement 
in August 1996.  

In October 1996, the RO granted an increased rating of 70 
percent for PTSD, effective February 21, 1995.  

In November 1996, the veteran's representative submitted a 
copy of a VA hospital summary showing the veteran was 
admitted from August 16, 1996 to November 7, 1996.  The VA 
physician noted that the veteran was unemployable due to 
PTSD.  

The representative stated that the evidence was submitted in 
support of the claim for PTSD.  Subsequently, the veteran 
submitted a formal application for increased compensation 
based on unemployability on January 28, 1997.  

In April 1997, the RO awarded a temporary total evaluation, 
effective from August 16, 1996 to November 30, 1996, for 
hospitalization under 38 C.F.R. § 4.29 (1998).  The RO also 
awarded a total disability evaluation, effective January 28, 
1997, on the basis of individual unemployability due to 
service-connected PTSD.

On June 19, 1997, the veteran's representative filed a notice 
of disagreement with the assigned effective date of February 
21, 1995 for the 70 percent rating for PTSD.  The veteran 
perfected his appeal in May 1998.  He argued that the 100 
percent rating for PTSD should be retroactive to at least 
1989, which is the time he originally filed for service 
connection for PTSD, because the evidence of record at that 
time showed he was unemployable.  The Board notes that this 
form does not constitute a timely notice of disagreement 
because it was received more than one-year after the date 
that the RO mailed notice of the decision to him.  However, 
it remained an informal claim.  

In June 1998, the RO awarded an earlier effective of February 
21, 1995 for a total disability evaluation on the basis of 
individual unemployability due to PTSD.  The RO notified the 
veteran of that decision by letter dated July 9, 1998.  The 
veteran's representative submitted what constitutes a notice 
of disagreement on this issue in October 1998.  The RO issued 
a statement of the case in December 1998.  A substantive 
appeal on this issue was not submitted within 60 days from 
the date that the RO mailed the statement of the case to the 
veteran, or within the remainder of the 1-year period from 
the date of mailing of the notification of the June 1997 
rating determination.  The representative included this as an 
issue on appeal in the written brief submitted in August 
1999.  

The veteran's representative has also raised a claim for 
entitlement to an earlier effective date for service 
connection for PTSD.  This issue is inextricably intertwined 
with the issue of an earlier effective date for an increased 
rating for PTSD.  This issue has not been adjudicated by the 
RO.  


In light of the foregoing, the Board finds that development 
is necessary.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request all VA 
treatment records, which are dated since 
1968, from the VA Medical Center in 
Albuquerque, New Mexico, which are not 
already in the claims folder.  If there 
are no additional records the VA Medical 
Center should certify that there are no 
additional records.  

2.  The RO should request the NPRC to 
search for additional service medical 
records showing treatment for muscle 
pain, back injury and stomach problems 
during active service.  The veteran 
contends that he was treated at Fort 
Belvoir, Virginia, or at Walter Reed Army 
Medical Center in Washington, D.C.  The 
NPRC or the RO should request these 
records directly from those facilities 
and any other alternate records sources.

3.  The RO should advise the veteran of 
what constitutes a well-grounded claim 
for service connection.  In a January 
1985 statement, the veteran reported that 
his treating physician felt that the 
veteran's kidney disease may have been 
caused by Agent Orange exposure.  During 
the October 1987 VA examination, the 
veteran stated a physician has treated 
him continuously for psychiatric problems 
since 1972.  The veteran also testified 
that a private physician had treated him 
for a chronic skin disease during his 
initial post-service year.  

The RO should advise the veteran to 
submit this evidence or the RO may 
request such evidence if the veteran 
provides sufficient details regarding 
where, when and by whom he was treated, 
or where such evidence is now located, 
and he submits a waiver for release of 
the information.  The veteran should also 
identify or submit any additional 
evidence and argument he wishes to have 
considered.  If the veteran chooses to 
identify the evidence, he should provide 
sufficient detail to allow VA personnel 
to assist in obtaining it.  

4.  The RO should schedule the veteran 
for a personal hearing before a Hearing 
Officer at the RO.  The RO should place 
in the record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.  

5.  The RO should then determine if the 
claims for service connection are well 
grounded.  For any claims that are well 
grounded the RO should conduct any 
additional development in accordance with 
the duty to assist and then adjudicate 
those claims on the merits.  The RO 
should then provide the veteran a 
Supplemental Statement of the Case, which 
contains all the necessary regulatory 
provisions not previously given, and 
allow the veteran an opportunity to 
respond.  

6.  The RO should also adjudicate the 
claim for an earlier effective date for 
an increased rating for PTSD and the 
claim for an earlier effective date for a 
total disability evaluation on the basis 
of individual unemployability due to 
service-connected disabilities.  With 
respect to the second issue the RO should 
first adjudicate the issue of timeliness 
of the August 1999 substantive appeal.  

The Board notes that the veteran 
submitted an informal claim for service 
connection for PTSD on March 30, 1989.  
He included medical reports, which 
contain a diagnosis of atypical anxiety 
disorder with PTSD.  He also included a 
medical opinion indicating that he was 
totally disabled by renal disease and 
significant psychosocial problems 
including PTSD.  If the RO awards an 
earlier effective date for a total 
disability evaluation on the basis of 
individual unemployability due to 
service-connected PTSD, the RO should ask 
the veteran whether he wishes to pursue 
the issues regarding an earlier effective 
date.  If not, the veteran should 
withdraw the pending earlier effective 
date issues in accordance with 38 C.F.R. 
§ 20.204 (1998).  If so, the RO should 
then provide the veteran a Supplemental 
Statement of the Case, which contains all 
the necessary regulatory provisions not 
previously given, and allow the veteran 
an opportunity to respond.  

7.  The RO should also adjudicate the 
claim for an earlier effective date for 
service connection for PTSD.


Thereafter, the case should be returned to the Board for 
appellate review, if in order. By this remand, the Board 
intimates no opinion, as to any final outcome warranted.  The 
veteran need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

